DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The prior art, CN 10756310A, teaches a semiconductor light-emitting device comprising: a main lead including a main surface; a semiconductor light-emitting element mounted on the main surface of the main lead; a bonding material that bonds the semiconductor light-emitting element to the main surface of the main lead; a sub lead arranged in a first direction with respect to the main lead and including a main surface facing the same side as the main surface of the main lead; a first wire including a first end connected to the main surface of the sub lead and a second end connected to the semiconductor light-emitting element; a resin case including a case main surface facing the same direction as the main surfaces of the main lead and the sub lead and supporting the main lead and the sub lead, wherein the resin case includes: a main opening that is partitioned by a main inner side surface facing the semiconductor light-emitting element and exposes a portion of the main surface of the main lead and the semiconductor light-emitting element; a sub opening that exposes a portion of the main surface of the sub lead and the first end of the first wire and a wall portion that is arranged between the main lead and the sub lead, extends along a second direction orthogonal to the first direction and protrudes from the main surface of the main lead and the main surface of the sub lead toward the case main surface side, and includes an upper surface located between the case main surface and the main surfaces of the main lead and the sub lead, but is silent with respect to the above teachings in combination with a sub opening that extends in the first direction from a first main inner side surface of the main inner side surface facing an opposite side of the sub lead and exposes a portion of the main surface of the sub lead and the first end of the first wire; and a wall portion that is arranged between the main lead and the sub lead, extends along a second direction orthogonal to the first direction and parallel to the main surface of the main lead, and wherein the first main inner side surface extends from the upper surface of the wall portion to the case main surface of the resin case.
These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        9/28/21